Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 07/21/2022 have been received and entered. Applicant has amended claims 1-3, 10-12, 19, and 20; and cancelled claims 6, 7, 15, and 16.  Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 7-8, with respect to the rejection(s) of the claims 19 and 20 under 35 U.S.C. 112(b) have been fully considered and are not persuasive. Therefore, the rejection has been maintained.
	In response to Applicant’s argument that “FIG. 17 and the associated description”, Para [0158]- [0184], and “in addition, FIG. 42 sets forth example computing hardware that may be configured to perform the functions described by the claim”, Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons. Examiner still maintains that there is insufficient corresponding structure (i.e., general purpose computer plus algorithm) disclosed in the specs for the computer-implemented means-plus function limitation.
Applicant’s arguments, see Applicant Arguments pages 9-12, with respect to the rejection(s) of the independent claims 1, 10 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wilson et al. (US 20220174145), hereinafter Wilson.
	The rest of applicant’s arguments with respect to the rejection(s) of the dependent claims under
35 U.S.C. 103 are moot in view of new grounds of rejection set forth above.	
Applicant’s arguments, see Applicant Arguments pages 9, with respect to the objection(s) of the dependent claims 3 and 12 under Allowable Subject Matter have been fully considered and are not
persuasive. Therefore, the objection has been maintained.  
	In response to the applicant’s argument that the presently amended claims overcome the prior art, Examiner acknowledged Applicant’s perspective but the argument is moot in light of the new grounds of rejections.
Allowable Subject Matter
Claim(s) 3 (and 12) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 The following is a statement of reasons for the indication of allowable subject matter: Examiner notes that prior art of record fails to properly disclose wherein the second pairing information is second biometric scan data received with a pairing request sent by the content source device, and wherein the operations of linking the sub-display with the content source device based upon matching the first pairing information with the second pairing information comprises: storing the first biometric scan data in a record of the sub-display; identifying the record of the sub-display from a plurality of other records of other sub-displays based upon matching the first biometric scan data with the second biometric scan data; updating the record of the sub-display with an address of the content source device from the pairing request; and wherein causing content shared by the content source device to be displayed in the sub-display of the display comprises: identifying a plurality of packets with content from the content source device; identifying the sub-display by matching the address in a header of at least one of the plurality of packets with the address of the content source device stored in the record of the sub-display; and causing the content to be rendered in the sub-display of the display
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “means for identifying”, “means for creating”, “means for receiving”, “means for linking”, and “means for causing content shared” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for identifying”, “means for creating”, “means for displaying”, “means for receiving”, “means for linking”, and “means for causing content shared” in claim 19, and “means for receiving” in claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function but there is no disclosure of any particular structure, either explicitly or inherently, to perform the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform (&) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150378665), hereinafter Han in view of COLDEFY et al. (US 20110119624), hereinafter COLDEFY in view of Wilson et al. (US 20220174145), hereinafter Wilson in view of SANTHAKUMAR et al. (EP 3292524, IDS dated 04/06/2021), hereinafter KUMAR.
	Regarding Claim 1, Han teaches
	A computing device for pairing a designated sub-display, the computing device comprising: one or more hardware processors; a memory, storing instructions, which when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising (Para [0033] According to a WiFi display technique, a source device and a sink device may establish a session connection there between, and the source device can transmit a screen frame to the sink device through the connection. [0038] The processing unit 170 is coupled to the display unit 110, the communication unit 130 and the storage unit 150. The processing unit 170 can be a central processing unit (CPU) or a programmable general purpose or special purpose microprocessor, a digital signal processor (DSP), a programmable controller, an application specific integrated circuit (ASIC), a system on chip (SoC) or other similar devices or a combination of the above devices. In the present embodiment, the processing unit 170 is used for processing all of tasks of the electronic apparatus 100.):
	identifying a gesture input directed to a display surface of a display (Para [0049] For example, FIG. 5 is an example of a method for sharing display frame according to an embodiment of the invention. Referring to FIG. 3 and FIG. 5, the electronic whiteboard 500 displays frames 510, 520, 530 and 540, and when the electronic whiteboard 500 receives a selection operation double-clicked (i.e. gesture input) on the display frame 510 by the educator, the electronic whiteboard 500 provides the option 350 shown in FIG. 3. After the electronic whiteboard 500 receives a selection operation clicked on the sub option 351 by the educator, the electronic whiteboard 500 mirrors the frame 510 to the second electronic apparatus 570 held by the “student A”),
	Han does not explicitly teach the gesture input defining a geometry of a sub-display on the display, the sub-display encompassing different coordinates than a previously specified sub-display; responsive to identifying the gesture input, creating the sub-display based upon the defined geometry.
	In the same field of endeavor, COLDEFY teaches
	the gesture input defining a geometry of a sub-display on the display, the sub-display encompassing different coordinates than a previously specified sub-display (Para [0073] According to the invention, the user will first specify the "physical" characteristics of the graphical component 30, or "window," which will be used to contain the new desired directory: its shape--which can be rectangular, round, etc.--its dimensions, its orientation, and its position. To do this, the user draws on the display device, with a finger or with another pointing device, the explicit contours 31 of the component exactly at the location where it is to be displayed and in the desired dimensions (FIG. 1a, the portion in dotted lines indicating the course of the trace that the user is going to produce). … Para [0074] At this stage, the graphical component 30 is undifferentiated in that it is not associated with a particular application, in our example the file explorer. The undifferentiated graphical component 30 is displayed at the exact location where it was drawn, in the dimensions traced and in the orientation provided by the user (FIG. 1b). In a way that is known in the art for graphical interfaces, the user can move, redimension or reorient the graphical component that is created if necessary);
	responsive to identifying the gesture input, creating the sub-display based upon the defined geometry (Para [0075] A menu 32 that offers the choices 34 of applications for specializing the graphical component 30 (i.e. sub-display) is then displayed close to the created component 30, preferably on the inside. In our example, the menu comprises three entries of which one corresponds to the file explorer (entry A in FIG. 1b). The menu that is offered can come in various forms: series of clickable icons, drop-down menu if the dimensions allow it, etc.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Han to incorporate the teachings of COLDEFY such that the method of Han includes the gesture input defining a geometry of a sub-display on the display, the sub-display encompassing different coordinates than a previously specified sub-display; responsive to identifying the gesture input, creating the sub-display based upon the defined geometry. One would have been motivated to make such combination so that the graphical component to the display of the application software function, and determining a direction (S) of the graphical component that is created in such a way as to display data of the associated application software function according to the determined direction (COLDEFY, [Abstract]).
	The combination of Han and COLDEFY does not explicitly teach receiving a pairing input at a pairing information input area of the display, the pairing input comprising first pairing information comprising first biometric scan data; and the second pairing information comprising second biometric scan data.
	In the same field of endeavor, Wilson teaches
	receiving a pairing input at a pairing information input area of the display, the pairing input comprising first pairing information comprising first biometric scan data (Para [0182] “As shown in FIG. 6A, the electronic device displays a wallpaper settings user interface 605 that includes a region 607 with a plurality of wake screen user interface and home screen user interface preview pairings 610A, 610B, 610C … The wallpaper settings user interface 605 also includes selectable home screen treatment options”. Para [0221] “For example, the electronic device operates in the unlocked mode after a user has been authenticated by the electronic device based on successful entry of a PIN or other alphanumeric code, biometric information (e.g., a face mesh or fingerprint)”);
	the second pairing information comprising second biometric scan data (Para [0131] It shall be understood that the foregoing discussion regarding event handling of user touches on touch-sensitive displays also applies to other forms of user inputs to operate the multifunction devices 100 with input-devices, not all of which are initiated on touchscreens. … For example, … biometric inputs; and/or any combination thereof are optionally utilized as inputs corresponding to sub-events which define an event to be recognized”. Para [0271] “For example, the computing system operates in the unlocked mode after a user has been authenticated by the computing system based on successful entry of a PIN or other alphanumeric code, biometric information (e.g., a 3D face mesh or fingerprint), or the like”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Han and COLDEFY to incorporate the teachings of KUMAR such that the method of the combination of Han and COLDEFY includes receiving a pairing input at a pairing information input area of the display, the pairing input comprising first pairing information comprising first biometric scan data; and the second pairing information comprising second biometric scan data. One would have been motivated to make such combination so that the electronic device operates in the unlocked mode after a user has been authenticated by the electronic device based on successful entry of a PIN or other alphanumeric code, biometric information (Wilson, Para [0169]).
	The combination of Han, COLDEFY, and Wilson does not explicitly teach linking the sub-display with a content source device based upon matching the first pairing information from the pairing input with second pairing information that is provided by the content source device; and responsive to linking the sub-display with the content source device, causing content shared by the content source device to be displayed in the sub-display of the display.
 	In the same field of endeavor, KUMAR teaches
	linking the sub-display with a content source device based upon matching the first pairing information from the pairing input with second pairing information that is provided by the content source device (Para [0012] … compute a mapping of a local client viewport (i.e. sub-display) having a location and dimensions in the virtual workspace to a local client screen space having dimensions in the physical display space, and render graphical targets having locations in the local client viewport to the local client screen space as a function of the mapping;); and
	responsive to linking the sub-display with the content source device, causing content shared by the content source device to be displayed in the sub-display of the display (Para [0012] … establish communication with one or more other network nodes ; store collaboration data identifying graphical targets having locations in a virtual workspace, the collaboration data including locations in the virtual workspace of the identified graphical targets; compute a mapping of a local client viewport having a location and dimensions in the virtual workspace to a local client screen space having dimensions in the physical display space, and render graphical targets having locations in the local client viewport to the local client screen space as a function of the mapping).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Han, COLDEFY, and Wilson to incorporate the teachings of KUMAR such that the method of the combination of Han, COLDEFY, and Wilson includes linking the sub-display with a content source device based upon matching the first pairing information from the pairing input with second pairing information that is provided by the content source device; and responsive to linking the sub-display with the content source device, causing content shared by the content source device to be displayed in the sub-display of the display. One would have been motivated to make such combination in order to provide storing and tracking of a plurality of collaboration sessions, each of which is accessible across multiple devices and locations (KUMAR, Para [0006]).
	Regarding Claim 5, the combination of Han, COLDEFY, Wilson, and KUMAR teaches all the limitations of claim 1 above,
	wherein the pairing information input area comprises a tab visually attached to a border of the sub-display (KUMAR, Para [0012] … provide a user interface displaying a list of location markers in the workspace, a location marker having a marked location in the workspace, and for receiving input indicating a selected location marker from the list; determine the location and dimensions in the virtual workspace of the local client viewport, including to update the location of the local client viewport to the marked location of the selected location marker; and render on the screen space graphical targets having locations within the local client viewport).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 8, the combination of Han, COLDEFY, Wilson, and KUMAR teaches all the limitations of claim 1 above,
	wherein the pairing information input area corresponds to the sub-display by linking the sub-display with the pairing input (Para [0012] … provide a user interface displaying a list of location markers in the workspace, a location marker having a marked location in the workspace, and for receiving input indicating a selected location marker from the list; determine the location and dimensions in the virtual workspace of the local client viewport, including to update the location of the local client viewport to the marked location of the selected location marker; and render on the screen space graphical targets having locations within the local client viewport).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 10,
Claim 10 is rejected for similar reasons as in claim 1.
Regarding Claim 14,
Claim 14 is rejected for similar reasons as in claim 5.
Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 8.
Regarding Claim 19,
Claim 19 is rejected for similar reasons as in claim 1.
Claims 2, 4, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150378665), hereinafter Han in view of COLDEFY et al. (US 20110119624), hereinafter COLDEFY in view of Wilson et al. (US 20220174145), hereinafter Wilson in view of SANTHAKUMAR et al. (EP 3292524, IDS dated 04/06/2021), hereinafter KUMAR in view of Osterhout et al. (US 20210173480), hereinafter Osterhout.
	Regarding Claim 2, the combination of Han, COLDEFY, Wilson, and KUMAR teaches all the limitations of claim 1 above,
	The combination of Han, COLDEFY, Wilson, and KUMAR does not explicitly teach wherein the operations of receiving the pairing input comprises causing a biometric scanner to scan a portion of the display corresponding to the pairing information input area using an in-display biometric scanner to produce the first biometric scan data.
	In the same field of endeavor, Osterhout teaches
	wherein the operations of receiving the pairing input comprises causing a biometric scanner to scan a portion of the display corresponding to the pairing information input area using an in-display biometric scanner to produce the first biometric scan data (Para [0067] In one aspect, a method for facial recognition includes capturing an image of a subject with the eyepiece, converting the image to biometric data, comparing the biometric data to a database of previously collected biometric data, identifying biometric data matching previously collected biometric data, and reporting the identified matching biometric data as displayed content. Para [0582] In embodiments, the eyepiece 100 may be associated with mobile biometric devices, such as a biometric flashlight 7300, a biometric phone 5000, a biometric camera, a pocket biometric device 5400, an arm strap biometric device 5600, and the like, where the mobile biometrics device may act as a stand-alone device or in communications with the eyepiece, such as for control of the device, display of data from the device, storage of data, linking to an external system, linking to other eyepieces and/or other mobile biometrics devices, and the like).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Han, COLDEFY, Wilson, and KUMAR to incorporate the teachings of Osterhout such that the method of the combination of Han, COLDEFY, Wilson, and KUMAR includes wherein the operations of receiving the pairing input comprises causing a biometric scanner to scan a portion of the display corresponding to the pairing information input area using an in-display biometric scanner to produce the first biometric scan data. One would have been motivated to make such combination so that a remote computing facility interprets and analyzes the captured biometric data, generates display content based on the captured biometric data, and delivers the display content to the eyepiece (Osterhout, Para [0029]).
	Regarding Claim 4, the combination of Han, COLDEFY, Wilson, and KUMAR teaches all the limitations of claim 1 above,
	wherein the first biometric scan data is one of: fingerprint scan data, human eye scan data, or facial recognition data (Osterhout, Para [0029] In an embodiment, an apparatus for biometric data capture is provided. Biometric data may be visual biometric data, such as facial biometric data or iris biometric data, or may be audio biometric data.  Para [0166] FIG. 51 shows the use of the bio-phone and tactical computer in capturing latent fingerprints and palm prints according to an embodiment).
	The motivation/rationale to combine the references is similar to claim 2 above.
Regarding Claim 11,
Claim 11 is rejected for similar reasons as in claim 2.
Regarding Claim 13,
Claim 13 is rejected for similar reasons as in claim 4.
Regarding Claim 20,
Claim 20 is rejected for similar reasons as in claim 2.
 Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150378665), hereinafter Han in view of COLDEFY et al. (US 20110119624), hereinafter COLDEFY in view of Wilson et al. (US 20220174145), hereinafter Wilson in view of SANTHAKUMAR et al. (EP 3292524, IDS dated 04/06/2021), hereinafter KUMAR in view of Miao (US 20160188170), hereinafter Miao.
	Regarding Claim 9, the combination of Han, COLDEFY, Wilson, and KUMAR teaches all the limitations of claim 1 above,
	The combination of Han, COLDEFY, Wilson, and KUMAR does not explicitly teach wherein the pairing information input area corresponds to the sub-display by visually linking the pairing information input area with the sub-display.
	In the same field of endeavor, Miao teaches
	wherein the pairing information input area corresponds to the sub-display by visually linking the pairing information input area with the sub-display (Para [0009] … A scanning process is executed to receive a notification signal which is continuously broadcast by a first client device. A representative icon is obtained from an icon base, and the representative icon is set according to device information of the first client device in the notification signal, such that the representative icon is related to the first client device. … Para [0010] … After displaying the representative icon, the processing unit transmits a broadcast termination signal back to the first client device via the communication interface. After receiving the broadcast termination signal, the first client device stops broadcasting the notification signal).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Han, COLDEFY, Wilson, and KUMAR to incorporate the teachings of Miao such that the method of the combination of Han, COLDEFY, Wilson, and KUMAR wherein the pairing information input area corresponds to the sub-display by visually linking the pairing information input area with the sub-display. One would have been motivated to make such combination in order to provide a method of connecting device adapted to an interactive whiteboard system and a host device (Miao, Para [0008]).
Regarding Claim 18,
Claim 18 is rejected for similar reasons as in claim 9.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436